Citation Nr: 1741826	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for iridodialysis of the right eye with glaucoma and photophobia (right eye disability).

(The matter of service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, a Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing has been associated with the record.  

In August 2016, the matter was remanded for additional development.

Also on appeal is the claim for service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes; this issue is before another VLJ who conducted a hearing on the issues in May 2009; as such, it will be addressed by that VLJ in a separate decision.


FINDING OF FACT

Residuals of iridodialysis of the right eye with glaucoma and photophobia are not manifested by incapacitating episodes and do not result in impairment of central visual acuity to 20/200 or concentric contraction with remaining visual field of 6 to 15 degrees.



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for iridodialysis of the right eye with glaucoma and photophobia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (Code) 6009-6099, 6080 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual Background, Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The veteran's service-connected iridodialysis of the right eye with glaucoma and photophobia is rated by the RO under the provisions of 38 C.F.R. § 4.79, Code 6099-6009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Code 6099 refers to an unlisted disability of the eye.  Code 6009 pertains to unhealed eye injury.

Unhealed eye injuries are evaluated under Code 6009.  The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that the disabilities be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating; incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months warrants a 20 percent rating.  38 C.F.R. § 4.79.

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The Veteran is service-connected for the right eye only.  By regulation his nonservice connected left eye visual acuity is considered to be 20/40.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity would require vision in the right eye of 20/200 or worse.  38 C.F.R. § 4.79, Code 6066. 

A rating greater than 10 percent based on impairment of visual fields requires concentric contraction with remaining field of 6 to 15 degrees or less.  38 C.F.R. § 4.79, Diagnostic Code 6080.

A July 2010 Board decision granted service connection for iridodialysis of the right eye with glaucomatous changes.  An August 2010 rating decision implemented the Board decision and assigned a 10 percent rating from March 1, 2006.  The present claim arises from the Veteran's April 2011 claim for increase (he did not disagree with the August 2010 rating decision).  

VA treatment records include an April 2010 complaint of bilateral dry eyes and show treatment with prescription eye drops.  A May 2010 report of ophthalmology consultation shows that the Veteran complained that his vision was getting worse and his eyes were "constantly burning and irritated."  These records note a history of dry eye syndrome.  Visual acuity was 20/20 in each eye.  The assessment was right eye iridodialysis, suspected glaucoma, dry eyes, mild cataracts both eyes and refractive error.  A July 2010 treatment report shows that the Veteran's visual acuity was 20/25+2 and HVF (Humphry visual field) was reliable and full in each eye.

An October 2010 VA Gulf War examination report shows that the Veteran's gross visual field assessment was normal in both eyes.  

On July 2011 VA eye examination, the Veteran reported photophobia since 1992 and being told he may have glaucoma in 2006.  He reported no history of incapacitating periods due to eye disease and complained of burning or stinging, dryness and photophobia in each eye.  On examination, the Veteran had a visual field defect (the visual field chart with this examination does not show concentric contraction with remaining field of 6 to 15 degrees or less).  His uncorrected distance visual acuity was 20/25 in the right eye and 20/20 in the left eye, corrected to 20/20 in each eye, and his uncorrected near visual acuity was 20/20 in each eye.  The examiner opined that the Veteran's photophobia and glaucoma were as likely as not the result of his iridodialysis.  

VA treatment records include September 2011 and January 2012 neurology clinic reports in connection with the Veteran's complaints of headaches which note that the Veteran's visual fields were intact.  A September 2011 neurology clinical follow-up report notes, in pertinent part, that the Veteran had no vision changes but did have photophobia and felt like his right eye was red sometimes.  

In his September 2011 notice of disagreement, the Veteran complained that his "visual acuity has significantly worsened and [he has] to deal with severe dry eye and pain in [his] eye."  He also reported constant headaches because of his eye (notably, the Veteran is service connected and assigned a separate 10 percent rating for headaches).  In an October 2012 statement, the Veteran also reported that, after sleeping, both eyes are sometimes extremely red.  

A September 2012 VA ophthalmology consultation report notes the Veteran's visual acuity was 20/25+2 and HVF was reliable and full in each eye.  

On April 2013 complete eye examination, the Veteran complained of redness and irritation of both eyes, frequent headaches and photophobia.  His visual acuity was 20/30 in the right eye and 20/25 in the left eye (last visit was 20/25-2 in the right eye and 20/25-1 in the left eye).  HVF was reliable and full in both eyes.  An October 2013 VA ophthalmology examination report shows the Veteran's visual acuity as 20/25 in the right eye and 20/25-2 in the left eye (it had been 20/30 in the right eye and 20/25 in the left eye on the last visit).  HVF was reliable and grossly full in both eyes.  These records show an assessment of glaucoma suspect, right eye iridodialysis, bilateral dry eyes and possible allergic conjunctivitis.

In June 2014, the Veteran sought treatment for "scratchy and red eyes with blurry vision since May."  He was treated with allergy medication.  A September 2014 VA ophthalmology examination report notes the Veteran reported his vision had been stable and he had not had any new problems or changes since his last visit.  He continued to complain of glare and headaches which are made worse with light.  There were no flashes of light, floaters or curtains in his vision.  The Veteran's visual acuity was 20/20-2 in the right eye and 20/25-1 in the left eye (last visit was 20/25 in the right eye and 20/25-2 in the left eye).  It is noted that HVF was reliable and grossly full in both eyes in October 2013 and reliable and grossly full in the right eye and "reliable per metrix but no blind spot, grossly full" in September 2014.  The assessment was suspect glaucoma, right eye iridodialysis, bilateral dry eyes and possible allergic conjunctivitis.  

An April 2015 VA ophthalmology treatment report notes the Veteran reported increased bilateral photophobia, headaches, itchy and scratchy eyes which were not getting better since the last visit.  Visual acuity was 20/30-1+3 in the right eye and 20/20-2 in the left eye (it had been 20/20-2 in the right eye and 20/25-1 in the left eye during the last visit).  The assessment was bilateral dry eyes, suspect glaucoma and right eye iridodialysis.  

During his February 2016 Board hearing, the Veteran's representative noted that he had observed the Veteran's right eye as "red glossy covered over."  The Veteran testified that he was unable to see when he woke up that morning and it took "a while for [his] eyes to actually focus."  He stated that this was a daily occurrence and became worse in the pollen season.  The Veteran reported that his eyes hurt and he gets a headache when the sun is very bright (his photophobia has gotten worse.)  He also reported that he removes bulbs inside his home to decrease the brightness of the lights.  

VA treatment records include a March 2016 report of ophthalmology consultation which notes that the Veteran complained of his vision becoming worse (he reported not wearing glasses very often) and both eyes feeling scratchy and irritated.  He reported very dry eyes in the morning for the past 2 months, when he almost didn't want to open them.  He also reported seeing some veins in the corner of his "OS" (left) eye and increasing headaches with weather changes and pollen.  His visual acuity was 20/40 in the right eye and 20/50-1 in the left eye (it was 20/20 in each eye during the last visit).  The assessment was bilateral keratoconjunctivitis sicca, suspect glaucoma, nuclear sclerotic cataract and right eye iridodialysis.  

On October 2016 VA eye conditions examination, the diagnoses were glaucoma suspect and cataracts in both eyes and right eye iridodialysis.  The Veteran's uncorrected and corrected distance visual acuity was 20/40 or better in each eye.  His uncorrected near visual acuity was 5/200 in the right eye and 20/70 in the left eye, corrected to 20/40 or better in each eye.  The examiner noted a visual field defect, the Veteran had contraction of a visual field but no loss of visual field.  The Veteran had no incapacitating episodes attributable to any eye condition.  

Upon consideration of the above, the Board finds that there is no evidence of incapacitating episodes related to the service-connected right eye disorder.  Regarding visual impairment, the evidence shows that residuals of the in-service right eye injury have little to no impact on the Veteran's central or peripheral vision.  There is no indication that right eye vision is limited to 20/200 due to a service-connected disability.  Although the July 2011 VA examination report noted visual field defects, concentric contraction with remaining field of 6 to 15 degrees or less is not shown.  Concentric contraction with remaining field of 6 to 15 degrees or less was not shown on the chart accompanying the July 2011 examination report and is not shown (or claimed) at any time during the appeal period.  The October 2016 VA examiner found no loss of visual field.  Moreover, the Veteran's VA treatment records consistently note HVF (Humphry visual field) as reliable and full in each eye.  Accordingly, the evidence does not show (and the Veteran does not claim) reduced visual field in the right eye such that a higher rating is warranted.  

The Board acknowledges the Veteran's assertions of worsening visual acuity, redness, irritation, sensitivity to light and pain in his right eye.  He is competent to report lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether or not there is underlying pathology constituting increased disability, or whether there is a symptom related to a disability, is a medical question beyond the capability of the Veteran's own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran has the training and expertise to determine the underlying pathology or symptomology of his service-connected right eye disability.  

At no time during the appeal period has the Veteran's service-connected iridodialysis of the right eye with glaucoma and photophobia been more than 10 percent disabling and staged ratings are not warranted.  Hart. 

The October 2016 examiner indicated that the Veteran's service-connected right eye disorder did not impact his ability to work.  Accordingly, considering the entire record in connection with this claim, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating greater than 10 percent for iridodialysis of the right eye with glaucoma and photophobia is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


